Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance 
2.	The amended claims have overcome ODP rejection, therefore the rejection has been withdrawn.
Claims 16-35 are considered allowable since no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claim, including:
“setting up a RAN-RAN interface between the first RAN node and a second RAN
node, wherein setting up the RAN-RAN interface comprises: transmitting, to the second RAN node, a RAN-RAN interface setup request message, wherein the RAN-RAN interface setup request message includes 1) a global identifier (ID) of the first RAN node, 2) information on slice support for the first RAN node, and 3) an ID of a core network node to which the first RAN node is
connected; and receiving, from the second RAN node, a RAN-RAN interface setup response
message in response to the RAN-RAN interface setup request message, wherein the RAN-
RAN interface setup response message includes 1) a global ID of the second RAN node 2) information on slice support for the second RAN node, and 3) an ID of a core network node to which the second RAN node is connected”.




Conclusion                                        
                        3.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMINA CHOUDHRY whose telephone number is (571)270-7102.  The examiner can normally be reached on Monday to Thursday (7:30 a.m. to 5.00p.m.).
                                    If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462